Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 1 of 37            FILED
                                                                     2020 Oct-30 PM 09:55
                                                                     U.S. DISTRICT COURT
                                                                         N.D. OF ALABAMA




                EXHIBIT
                             H
 Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 2 of 37


             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                      SOUTHERN DIVISION

IN RE BLUE CROSS BLUE SHIELD        :
ANTITRUST LITIGATION                : Master File 2:13-cv-20000-RDP
MDL 2406                            :
                                    :
                                    :
                                    : This document relates to
                                    : Subscriber Track cases


               DECLARATION OF DARRELL CHODOROW
   Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 3 of 37


                                                  Table of Contents
I. Introduction ..........................................................................................................................1
II. Pro-Rata Compensation Based on Estimated Premiums Paid Is Economically
    Reasonable. ..........................................................................................................................2
III. The Approach to Allocating FI Group Premiums between Sponsors and Employees Is
     Economically Reasonable. ...................................................................................................5
     A. An Allocation of Estimated Premiums between an FI Group and Its FI Employees Is
        Economically Reasonable. ............................................................................................ 5
     B. Treating the FI Group as the Residual Claimant on FI Group Premiums Is
        Economically Reasonable. ............................................................................................ 9
     C. The Provision of a Default Allocation Option and an Alternative Is Economically
        Reasonable. ................................................................................................................. 11
           1. Data on Employee Contributions towards ESHI Premiums Is Limited. .............. 11
           2. A Default Allocation Relying on Kaiser Data for Employee Contributions Is
              Economically Reasonable. .................................................................................... 14
           3. The Alternative Option Allows Improvement over the Default Where Evidence Is
              Available. .............................................................................................................. 15
     D. The Proposed Default Percentages Are Economically Reasonable. ........................... 16
     E. The Approach to Estimating Employee-Specific Premiums Is Economically
        Reasonable. ................................................................................................................. 21
     F. The Plan Provides the Flexibility to Address Atypical FI Groups. ............................ 23
IV. The Same Approach Is Economically Reasonable for Distributing the Self-Funded Net
    Settlement Fund. ................................................................................................................23




                                                                    i
     Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 4 of 37


I.     INTRODUCTION

        1.     My name is Darrell B. Chodorow. I am a Principal in the Washington, DC office

of The Brattle Group, an economic consulting firm.

        2.     I have over 25 years of experience conducting damages analyses. I have

testified as an expert on damages and valuation issues in US Federal Court, US Tax Court, the

Delaware Court of Chancery, and the District Court of Cyprus, as well as in arbitrations before

tribunals for the American Arbitration Association, the International Chamber of Commerce,

and the Permanent Court of Arbitration. I have also served as a damages expert for disputes in

US state courts and before tribunals of the World Bank’s International Centre for the

Settlement of Investment Disputes, the London Court of International Arbitration, and the

Brazil-Canada Chamber of Commerce. Who’s Who Legal has identified me as a global leader

in the quantification of damages. A list of my expert appointments, publications, and

presentations is contained in my resume, attached as Appendix A.

        3.     Allocation is a fundamental aspect of damages analysis in many instances.

Estimating damages often requires the allocation of revenues and costs, and identification of

the appropriate allocation mechanism is essential. Therefore, allocation is a central part of my

expertise. I also have experience in the allocation of damages in class action disputes.

        4.     I have an MBA from the Yale University School of Management and a BA in

Economics from Brandeis University.

        5.     I have been provided with a copy of the proposed Plan of Distribution (“Plan”)

being submitted with this declaration in the above-captioned matter. I have been asked by

Settlement Class Counsel and Self-Funded Sub-Class Settlement Counsel (together, “Class

Counsel”) to provide an opinion to this Court on whether the Plan will distribute fairly the


                                               1
      Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 5 of 37


Fully Insured (“FI”) Net Settlement Fund and the Self-Funded Net Settlement Fund among the

Authorized Claimants for each fund.1 For purposes of this declaration and unless otherwise

noted, capitalized terms take the meaning set forth in the Plan.

         6.     As I discuss herein, I find that the allocation approach described in the Plan is

reasonable from an economic perspective. In particular, I conclude that the pro-rata allocation

of the FI Net Settlement Fund among claimants on the basis of estimated premiums paid is fair

from an economic perspective, as is the pro-rata allocation of the Self-Funded Net Settlement

Fund on the basis of estimated administrative fees paid. Determining the estimated amounts

paid by each claimant requires an allocation of FI Group premiums and Self-Funded Group

administrative fees between employers and employees. I find that the methodology for

performing the allocation between employers and employees is reasonable.

II.     PRO-RATA COMPENSATION BASED ON ESTIMATED PREMIUMS PAID IS
        ECONOMICALLY REASONABLE.

         7.     The Plan proposes to allocate the FI Net Settlement Fund on a pro-rata basis

among all eligible FI Authorized Claimants based on estimated premiums paid. To be eligible

for a distribution, an FI Authorized Claimant must submit a claim and have sufficient

premiums to surpass the minimum distribution threshold set forth in the Plan. The pro-rata

allocation factor will be a fixed percentage (X%) calculated as the amount of the FI Net

Settlement Fund divided by the Total FI Premiums Paid during the FI Class Period by all FI

Authorized Claimants eligible to receive a payment. The distribution for each eligible FI

Authorized Claimant is equal to that claimant’s Total FI Premiums Paid during the FI Class


1
  I have not been asked to evaluate the division of the Net Settlement Fund between the FI Class and Self-
Funded Sub-Class, which I understand has been reviewed and determined to be reasonable by the Allocation
Mediator, Kenneth J. Feinberg.



                                                    2
    Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 6 of 37


Period multiplied by X%. This approach will distribute the FI Net Settlement Fund across all

eligible FI Authorized Claimants in proportion to the estimated total premiums paid by each

claimant.

         8.      The X% cannot be determined at present because it will depend upon a variety

of factors that are currently unknown, including:

              a. The number of potential FI Authorized Claimants, which I expect could be in

                 the tens of millions;

              b. The Total Premiums Paid for FI coverage by those claimants during the FI Class

                 Period, which cannot be estimated prior to the receipt of data from the Settling

                 Defendants;

              c. The ultimate claims submission rate among FI Authorized Claimants; and

              d. The percentage of FI Authorized Claimants with Claim Values sufficient to

                 meet the minimum distribution threshold.2

         9.      I find the application of this pro-rata approach to be reasonable based on a

number of factors:

              a. It is both common and reasonable to measure potential overcharges for health

                 insurance as a percentage of price paid by customers.3 In the case of the FI



2
    I have not been asked to opine on the reasonableness of the minimum distribution threshold.
3
   In the context of competition and health insurance prices, see, e.g.: Dafny, Leemore, Mark Duggan, and
Subramaniam Ramanarayanan. 2012. "Paying a Premium on Your Premium? Consolidation in the US
Health Insurance Industry." American Economic Review, 102 (2): 1161-1185; Dafny, Leemore, Jonathan
Gruber, and Christopher Ody. 2015. “More Insurers Lower Premiums: Evidence from Initial Pricing in the
Health Insurance Marketplaces.” American Journal of Health Economics. 1(1): 53-81; Gowrisankaran,
Gautam, Aviv Nevo, and Robert Town. 2015. "Mergers When Prices Are Negotiated: Evidence from the
Hospital Industry." American Economic Review, 105 (1): 172-203; and Trish, Erin and Bradley Herring.
2015, “How do health insurer market concentration and bargaining power with hospitals affect health
insurance premiums?” Journal of Health Economics: 42: 104-114.



                                                    3
  Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 7 of 37


                Damages Class, the relevant price is the estimated premiums paid to the Settling

                Defendants for FI coverage during the FI Class Period.

             b. The premiums paid for FI coverage can vary significantly based on a number

                of factors including the claimant type (employer or person), geographic market

                (insurance is more expensive in some markets than others), the benefits covered

                by the insurance plan, the plan type (HMO, PPO), coverage type (family plans

                are generally more expensive than single plans), and the market segment

                (individual or group coverage). A pro-rata allocation will capture the variation

                in premiums paid arising from these and other potential factors that vary across

                claimants.

             c. The FI Class Period covers more nearly 13 years, and claimants will have

                different tenures in the FI Damages Class as they move onto or off of Settling

                Defendants’ policies or change their type of coverage.

             d. The pro-rata approach will provide all FI Authorized Claimants eligible to

                receive a distribution with the same compensation for each dollar of estimated

                premiums paid by that claimant for FI coverage during the FI Class Period,

                whether that claimant is an FI Group or a person that paid premiums as an

                Individual Policyholder and/or FI Employee.

       10.      The impact of variations in product characteristics and class tenure is implicitly

reflected in each claimant’s premiums paid, which embed any overcharges as a result of alleged

anticompetitive activity. Because the pro-rata approach applied to estimated premiums

captures this variation across claimants and will compensate all eligible claimants in an




                                                4
  Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 8 of 37


equivalent manner for each dollar of estimated premiums paid, I find the approach to be a

reasonable allocation method for the FI Net Settlement Fund.

III. THE APPROACH TO ALLOCATING FI GROUP PREMIUMS BETWEEN
     SPONSORS AND EMPLOYEES IS ECONOMICALLY REASONABLE.

       11.     Where an FI Group submits a claim, the Claim Value for that FI Group will be

determined based on the total FI premiums paid during the FI Class Period. Data from the

Settling Defendants is expected to provide a reasonable estimate of the premiums paid for a

particular FI Group’s coverage without requiring every FI Group to submit years of premium

data. As explained below, an FI Employee typically bears a portion of the economic burden of

premiums paid by the FI Group for that employee’s coverage. In recognition of this burden,

the Plan allows for an allocation of the FI Group premium paid for an employee’s coverage

between the FI Group and the FI Employee. As discussed below, I find the proposed allocation

method, including the Default allocation percentages, to be reasonable.

     A.      AN ALLOCATION OF ESTIMATED PREMIUMS BETWEEN AN FI GROUP
             AND ITS FI EMPLOYEES IS ECONOMICALLY REASONABLE.

       12.     FI Employees often share the economic burden of paying employer-sponsored

health insurance (“ESHI”) premiums through out-of-pocket contributions and/or reductions in

other compensation. To the extent that the alleged anticompetitive activities have increased

premiums, this shared incidence of premiums between an FI Group and its FI Employees

means that both would have been harmed. It is therefore economically fair to allocate an FI

Group’s premiums between the employer and its employees, thereby allowing employees the

opportunity to receive compensation from the FI Net Settlement Fund.

       13.     The vast majority of employees have made meaningful out-of-pocket

contributions towards their ESHI premiums. The Kaiser Family Foundation (“Kaiser”)


                                              5
    Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 9 of 37


conducts annual surveys of employer health benefits (the “Kaiser Study”), each of which

includes an analysis of out-of-pocket contributions. Figure 1 shows the percentage of

employees who were required to make contributions towards their health insurance for both

single and family coverage. The survey results show that the vast majority of employees were

required to make contributions in 2008 and that the percentage was increasing over the FI Class

Period.

                  Figure 1: Percent of Employees Making an Out-of-Pocket Contribution4
                           100%

                           90%

                           80%

                           70%
          % of Employees




                           60%

                           50%

                           40%

                           30%

                           20%

                           10%
                                                           Single   Family
                            0%
                                   2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020



            14.                   Figure 2 compares the cumulative annual growth rate for ESHI premiums and

employee contributions from the Kaiser Study during the FI Class Period and the full 1999 to

2020 period covered by the study. As ESHI premiums increased, employers have passed along

part of this increase in the form of higher average out-of-pocket contributions, as confirmed




4
    2020 Kaiser Study, Figures 6.11 and 6.12.



                                                                6
    Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 10 of 37


by the similar growth rates of contributions and premiums. Thus, to the extent there was any

increase in premiums arising from alleged anticompetitive actions by the Settling Defendants,

the economic burden of that increase would have been borne in part by employees through

higher out-of-pocket contributions.

               Figure 2: Annual Growth Rate of Premiums and Contributions5
        8%
                             2008 ‐ 2020                                    1999 ‐ 2020
        7%

        6%

        5%

        4%

        3%

        2%

        1%

        0%
                    Single                 Family                  Single                 Family
                                           Premiums       Contributions

         15.     Employees are compensated in many ways, including wages, health benefits

(excluding those funded by the employee’s out-of-pocket contribution), and non-health

benefits such as vacation and contributions towards retirement savings. The economic

literature finds that employees bear part of the increase in ESHI premiums through higher out-

of-pocket contributions and potentially through reduced wages. In particular, three academic

studies from the last ten years have considered the extent to which wages may be reduced to

account for the cost of providing ESHI:



5
     Calculations based on the 2020 Kaiser Study, Figures 6.4 and 6.5.



                                                      7
    Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 11 of 37


              a. Anand (2017) attempts to focus on changes in the cost of ESHI over time and

                   finds that about $0.52 for every $1 increase in premiums is passed on to

                   workers.6 The Anand analysis finds this increased burden on workers primarily

                   manifests through higher employee contributions to their coverage (i.e., the

                   component directly measured by the Kaiser Study), with little impact on wages.

              b. Lubotsky and Olson (2015) find a similar pattern for teachers in Illinois, where

                   only $0.17 for singles and $0.46 for families of each $1 increase in premiums

                   is passed on to employees.7 This indicates the relationship between premium

                   increases and employee contributions may be weaker for government

                   employees or for highly unionized workforces.

              c.   Kolstad and Kowalski (2016) consider data from Massachusetts following the

                   state's implementation of an employer mandate.8 They find that wages are

                   approximately $6,000 per year lower when ESHI is offered than when it is not

                   and that this approximately equals the average cost to the employer of providing

                   ESHI. Thus, they conclude that employees pay nearly the entire cost of

                   insurance through lower wages or out-of-pocket contributions.

        16.        All three of these articles appear in reputable publications and follow standard

methodologies in academic research, yet they reach somewhat different conclusions. Lubotsky




6
  Anand, Priyanka. 2017. "Health Insurance Costs and Employee Compensation: Evidence from the
National Compensation Survey." Health Economics. 26(12): 1601-1616.
7
  Lubotsky, Darren and Craig A. Olson. 2015. "Premium copayments and the trade-off between wages and
employer-provided health insurance." Journal of Health Economics. 44: 63-79.
8
  Kolstad, Jonathan T. and Amanda E. Kowalski. 2016. "Mandate-based health reform and the labor
market: Evidence from the Massachusetts reform." Journal of Health Economics. 47: 81-106.



                                                  8
    Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 12 of 37


and Olson and Kolstad and Kowalski each analyze a relatively small population of workers

and their results may not apply to the entire class in the present matter. For these reasons, based

on these papers I conclude that workers bear some economic burden of the cost of ESHI, but

that this academic research does not provide sufficient evidence to establish a reliable, class-

wide measure of the share of the burden borne by workers.

        17.      In recognition of the fact that employees would have shared any harm from the

Settling Defendants’ alleged anticompetitive actions, it is therefore economically reasonable

for the FI Group and its associated FI Employees to share any compensation from the FI Net

Settlement Fund.

      B.      TREATING THE FI GROUP AS THE RESIDUAL CLAIMANT ON FI GROUP
              PREMIUMS IS ECONOMICALLY REASONABLE.

        18.      As explained, the Plan dictates a process for allocating premiums between the

FI Group and eligible FI Employees. To the extent that an FI Employee fails to submit a claim

or has a Claim Value that falls below the $5.00 minimum distribution threshold, the premiums

associated with that FI Employee are allocated entirely to their FI Group, as illustrated in

Figure 3 below.9 As a result, the compensation associated with such an FI Employee’s

premiums is retained by their FI Group rather than returned to the FI Net Settlement Fund.




9
    The exception would be if the FI Group fails to meet the minimum distribution threshold. In this instance,
all eligible FI claimants would receive a higher percentage distribution.



                                                      9
 Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 13 of 37


                     Figure 3: Illustrative Allocation of an FI Group’s
                   Premiums between the Employer and Its Employees




       19.     I find that treating the FI Group as the residual claimant on any FI Group

premiums is economically fair for at least two reasons. First, as long as an FI Group submits a

claim, the appropriate claims for that FI Group and its employees from the FI Net Settlement

Fund depend upon the total premiums associated with that FI Group. The division of group

premiums is a zero sum exercise with each dollar assigned to either the FI Group or one of its

FI Employees. The resulting allocation between the FI Group and its FI Employees does not

affect the total premiums paid by any other claimant that is unaffiliated with that FI Group and

it is reasonable that those claimants have no opportunity to make a claim on those premiums.

       20.     Second, I understand that claims by FI Employees face potential standing

challenges compared to those of FI Groups. If the FI Employee claims were to fail, I understand




                                              10
 Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 14 of 37


that the FI Groups have the opportunity to seek compensation based on the entire FI Group

Premium. This is economically consistent with treating the FI Group as the residual claimant.

     C.      THE PROVISION OF A DEFAULT ALLOCATION OPTION AND AN ALTERNATIVE IS
             ECONOMICALLY REASONABLE.

       21.        While the economic evidence is clear that employees share the economic

burden of ESHI premiums, the incidence can vary across employers. Determining the specific

allocation of the burden for a particular FI Employee’s premium (the Unallocated Employee

Premium defined in the Plan) within an FI Group is difficult because of data limitations. As

discussed below, the Settling Defendants, employers, and/or employees may not be able to

provide the necessary documentation or may bear a high cost in doing so. Therefore, the Plan

provides a Default option to allocate the Unallocated Employee Premium. Where a claimant

believes it should be credited with a higher premium than would result from the Default option,

they are able to elect the Alternative option, under which documentation may be used to

establish an allocation different from the Default. As discussed below, a Default option that

avoids penalizing claimants facing data limitations and that allows for efficient processing of

claims, along with the opportunity to revert to a more precise allocation where data exists,

results in an economically reasonable outcome.

             1.     Data on Employee Contributions towards ESHI Premiums Is Limited.

       22.        As discussed in the Plan, an employee’s out-of-pocket contribution towards

ESHI premiums is an important consideration in the Default option. However, data on specific

employee contributions may be limited from both the claimants and the Settling Defendants.

       23.        Settling Defendants do not have this data on a system-wide basis. I participated

in discussions with Settling Defendants’ counsel about the types of data maintained in the




                                                 11
     Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 15 of 37


regular course of business that would be available on a system-wide basis to create a reasonable

distribution plan. Based on these conversations, I understand that the Settling Defendants do

not systematically collect data on out-of-pocket contributions made by individual FI

Employees in the regular course of business.

         24.    Significant barriers prevent collection of this data from FI Group sponsors.

Some FI Group sponsors may possess data on out-of-pocket contributions by their FI

Employees. I understand that seeking this data directly from all members of the Damages Class

over the course of the 13-year FI Class Period would not likely be found to be a reasonable

method for implementing the Plan of Distribution. Moreover, I would anticipate that many FI

Groups would be unable to provide reliable data. Many of the FI Groups may not exist

anymore. For example, data from the U.S. Bureau of Labor Statistics suggests that, even among

private businesses that survive beyond their risky early years, approximately 5% to 10% fail

in any year.10 Thus, one would anticipate that only about 30% of businesses started at the

beginning of the FI Class Period would still exist today.11 I would anticipate the number of

business failures among potential FI Groups would be particularly high as a result of the

economic implications of COVID-19. Even among those companies that remain, practical

limitations may inhibit the ability to collect reliable information. Based on my experience

requesting and analyzing data from businesses over 25 years in litigation support, I would

expect that many FI Groups may have made changes in systems or software over the FI Class



10
   U.S. Bureau of Labor Statistics, Survival of Private Sector Establishments by Opening Year,
https://www.bls.gov/bdm/us_age_naics_00_table7.txt.
11
   Approximately 31.7% of business started in the year ending March 2008 continued to exist as of March
2019. U.S. Bureau of Labor Statistics, Survival of Private Sector Establishments by Opening Year,
https://www.bls.gov/bdm/us_age_naics_00_table7.txt.



                                                  12
     Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 16 of 37


Period. Such changes can make collecting reliable information over long periods difficult and

costly. I also note that any physical workplace restrictions arising form COVID-19 could

complicate the ability to collect electronic or physical data from FI Groups. Given the cost and

effort that could be required for many FI Groups to provide this type of data, requiring

submissions of this information is likely to reduce claims submission rates, particularly for

small employers.

          25.     Most FI Employees are unlikely to have reliable data. Collecting records from

a class that includes tens of millions of people creates a practical challenge. I am aware of no

surveys of the types of records that individuals keep on their pay histories, which may contain

information on employee contributions. I would expect that many FI Employees would not

have access to the records needed to prove their contributions over the course of the FI Class

Period. Even IRS guidance suggests that most individuals retain pay-related records for tax

purposes for 7 years or less,12 far less than the 13-year FI Class Period. Where employees do

maintain these records, gathering and submitting this information may prove costly for

employees, with the likely impact of reducing claim submission rates.

          26.     Relying on data collected from FI Groups and FI Employees would likely be

very costly and time-consuming for the claims administration and settlement process. I

anticipate that a large-scale effort to collect and analyze records maintained by FI Groups and

FI Employees would be extremely burdensome given issues of data quality and the large

number of potential claimants. Data from each submitting FI Group or FI Employee would

have to be assessed for reliability. Even if reliable, the information from the records would



12
     U.S. Internal Revenue Service, Topic No. 305 Recordkeeping, https://www.irs.gov/taxtopics/tc305.



                                                    13
     Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 17 of 37


have to be translated into a very large database using information provided in many different

formats, making it a costly, time-consuming, and error-prone process.

                2.     A Default Allocation Relying on Kaiser Data for Employee
                       Contributions Is Economically Reasonable.

          27.        Absent data on a specific employee’s contribution, the Plan provides a Default

option for using a fixed allocation proposed by Class Counsel and determined to be reasonable

by the Allocation Mediator based, in part, on the evidence of typical employee contributions

from the Kaiser Study. The Kaiser Study is well-regarded and to my knowledge reflects the

best publicly available data on employee contributions. In naming Kaiser the “Think Tank of

the Year,” the Washington Post described the non-profit as “offer[ing] the most up-to-date and

accurate information on health policy” and as “a leading voice and vast repository for facts and

figures on health-care issues.”13 The information presented in the 2020 Kaiser Study is based

on surveys of human resource and benefits managers at 1,765 firms across the country.14

          28.        Given my expectation that a large proportion of claimants will be unwilling or

unable to provide reliable evidence of actual contributions by individual employees, it is

economically reasonable to provide a Default option that considers evidence of the average

employee’s contributions according to the Kaiser Study, in addition to the other factors

identified by counsel in the Plan of Distribution. Without a Default option, claimants would be

penalized for lack of documentation. Such an outcome would be economically unreasonable.




13
   See, e.g., Presenting the Third Annual Wonky Awards, December 31, 2013,
https://www.washingtonpost.com/news/wonk/wp/2013/12/31/presenting-the-third-annual-wonky-awards/;
Health Care? He’s Got It Covered, November 2, 2009, https://www.washingtonpost.com/wp-
dyn/content/story/2009/11/01/ST2009110102616.html?sid=ST2009110102616.
14
     2020 Kaiser Study, p. 17.



                                                   14
     Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 18 of 37


               3.                 The Alternative Option Allows Improvement over the Default Where
                                  Evidence Is Available.

         29.                    As shown in Figure 4, the Kaiser Study demonstrates that there is variation in

the percentage of total premiums contributed by employees across employer health plans. For

this reason, the Default percentage would over- or under-compensate some claimants.

Employers that required smaller contributions than average, or even no contributions from

their employees, would be undercompensated by the Default and vice versa. Similarly,

employees who were required to make above-average contributions would be

undercompensated by the Default and vice versa. Therefore, where claimants do have evidence

that demonstrates that they are entitled to something more than the Default option, it is

economically appropriate to permit the submission of that evidence to arrive at a more

reasonable outcome.

                   Figure 4: Employee Contribution as a Percentage of Premium15
                                70%
                                                        63%
                                                                                        Single
                                60%
                                                                                        Family
                                50%                           46%
               % of Employees




                                40%                                          36%

                                30%
                                                                       23%
                                20%                                                         15%
                                         13%
                                10%
                                               4%
                                                                                       0%
                                0%
                                          None         >0% to 25%     >25% to 50%       >50%
                                                          Employee Contribution



15
   2020 Kaiser Study, Figures 6.11 and 6.12 for 2019. Note that the data in this figure are for both Fully
Insured and Self-Funded Groups.



                                                               15
  Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 19 of 37


       30.     It is possible that permitting class members to decide whether or not to elect the

Alternative and submit evidence may lead to some adverse selection. That is, less generous

employers will tend to accept the Default option despite having evidence available on precise

employee contributions. Similarly, employees with smaller than average contributions will

tend to accept the Default. This is an inevitable outcome in situations where a party is permitted

the option to submit evidence of actual contributions or accept a default option. Where records

exist, claimants can attempt to limit adverse selection. The allocation of an FI Group’s

premiums is a zero sum game between the employer and its employees. Thus, in instances

when an employer might be expected to exercise adverse selection, employees can, and are

more likely to, limit this possibility by submitting their own evidence where available. Adverse

selection by employees is similarly limited by the ability of employers to submit evidence.

Thus, the ability for employees to submit their own evidence serves as a check on the ability

of employers to engage in adverse selection and vice versa.

     D.      THE PROPOSED DEFAULT PERCENTAGES ARE ECONOMICALLY
             REASONABLE.

       31.     I understand that Class Counsel has recommended that the Default allocation

for FI Employees be 15% for those with single coverage and 34% for those with family

coverage. This recommendation was based on a number of factors including: (1) Kaiser Study

statistics on employee out-of-pocket contributions; (2) the fact that some employees make no

out-of-pocket contribution; (3) evidence suggesting that even employees who make no out-of-

pocket contribution may bear some of the economic burden of premiums through reductions

in wages and other forms of compensation; (4) the potential standing challenges that could be

faced by FI Employees relative to FI Groups; and (5) the fact that the FI Group will retain



                                               16
     Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 20 of 37


100% of the value of any premiums from FI Employees who are not eligible for

compensation.16 The proposed Default percentages by their nature must reflect judgment for

factors that cannot be readily quantified, but I find the resulting percentages reasonable as

discussed below. Furthermore, I understand that the Allocation Mediator has also concluded

that these proposed Default percentages are reasonable.

         32.     Kaiser Study data are an economically important consideration in determining

the appropriate Default allocation. The out-of-pocket contribution is a clear economic cost of

ESHI to an employee and relieves the employer of part of the economic burden of providing

ESHI. It is therefore an important consideration for the fair allocation of the Unallocated

Employee Premium. Where actual data on employee contributions are not available, the

average contributions from Kaiser Study data are a reasonable proxy.

         33.     It is economically reasonable to assume different Default percentages for single

and family coverage. As shown in Figure 5, the Kaiser Study demonstrates that average

employee contributions as a percent of an employee’s premium are materially higher for family

coverage compared to single coverage. This difference persists across the FI Class Period, with

an average of contribution of 17% for single coverage and 35% for family coverage.17 All else

equal, it is appropriate to apply a higher Default percentage to allocate premiums for employees

with family coverage.




16
   The Plan also considers the lack of data on actual out-of-pocket contributions by FI Employees. This is
discussed in Section III.C.1.
17
   Most of the year-to-year variation lies within the survey’s margin of error. The only years in which the
Kaiser Study found that variation in employee contributions was statistically different from the prior year
were 2010 and 2020. Note that this is for all employer plans, both fully insured and self-funded. 2020 Kaiser
Study, Figure 6.1.



                                                     17
     Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 21 of 37


          Figure 5: Average FI Employee Contributions as a Percent of Premium18
                                                             Single vs. Family

                                   40%

                                   35%

                                   30%
           Employee Contribution




                                   25%

                                   20%

                                   15%

                                   10%

                                   5%
                                                                 Single   Family
                                   0%
                                          2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020



          34.                            Wage reductions to pay for ESHI premiums suggest a higher employee

allocation is appropriate. As discussed in Section III.C, the economic literature suggests

employees may bear a portion of the economic burden of paying ESHI premiums through a

reduction in wages or other forms of compensation. For this reason, the out-of-pocket

contributions reflected in the Kaiser Study would be expected to understate the typical share

of the ESHI premium borne by the employee. All else equal, this suggests that an employee

allocation in excess of the average contribution from the Kaiser Study would be economically

appropriate for the Default option.




18
      Kaiser Study from 2008 to 2020. See https://www.kff.org/health-costs/report/employer-health-benefits-
      annual-survey-archives/.



                                                                    18
     Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 22 of 37


          35.                     Employees who made no contribution are not necessarily overcompensated by

the inclusion of a Default option. The Kaiser Study does show that some portion of employees

made no out-of-pocket contribution towards their premiums. Figure 6 shows that 20% of

employees receiving single coverage and 7% with family coverage made no premium

contributions in 2008. Those percentages have decreased over the FI Class Period, with an

average share of employees making a no contribution equal to 15% for single coverage and

5% for family coverage.

        Figure 6: Share of Employees with No Contribution to FI Group Premium19


                                 20%

                                 18%

                                 16%

                                 14%
                % of Employees




                                 12%

                                 10%

                                 8%

                                 6%

                                 4%

                                 2%
                                                             Single    Family
                                 0%
                                       2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020




          36.                     I find the ability of employees to receive the Default option reasonable despite

the fact that some made no out-of-pocket contribution. First, as shown above, those making no

contribution are a minority. Second, it would be unreasonable to require employees to prove



19
      2020 Kaiser Study, 6.11 and 6.12.



                                                                 19
  Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 23 of 37


their out-of-pocket contributions when they are unlikely to possess the necessary evidence.

Third, employers (who I anticipate are more likely to have access to contribution data) have

the opportunity to elect the Alternative option when employees made no (or below-average)

contributions. Finally, as discussed in Section III.C, the economic literature supports the

proposition that an employee may bear some of the economic burden of ESHI premiums

through reduced compensation beyond the out-of-pocket contributions measured by Kaiser.

Thus, even those employees with no contributions may have been harmed by alleged

overstated premiums through reductions in other aspects of compensation.

       37.     Legal risk suggests a lower Default percentage is appropriate. As discussed

above, I have been instructed that the employees face potential standing issues in bringing a

claim relating to out-of-pocket contributions against the Settling Defendants, which weakens

their claims relative to those of employers. I am also instructed that there is no legal precedent

supporting the ability for employees to make claims for premium overcharges based on

reduced compensation and employees would thus face significant legal challenges if they

sought to bring such claims. From an economic perspective, greater legal risk reduces the

expected value to employees of pursuing a legal claim relative to that of groups and therefore

a reduced Default percentage is appropriate, all else equal.

       38.     The FI Group’s status as the “residual claimant” on premiums suggests a

higher Default percentage for FI Employees is reasonable. As the residual claimant on group

premiums, FI Groups retain the value of any premiums associated with FI Employees that are

not eligible for a distribution. Therefore, all else equal, a higher allocation can be given to FI

Employees without necessarily harming FI Groups relatively.




                                               20
  Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 24 of 37


       39.     Overall, I find the Default allocation factors to be economically reasonable.

The Kaiser out-of-pocket contribution data are reliable and, absent actual records to

demonstrate otherwise, reflect an economically reasonable estimate of employee contributions.

The economic literature suggests employees may also bear a further economic burden for

premiums through wage reductions. This evidence suggests that the actual incidence of ESHI

premiums on employees exceeds the Kaiser contributions, suggesting higher Default

percentages, all else equal. However, the higher litigation risk faced by employees, particularly

with respect to claims of wage reductions, suggests that the Default percentages should be

reduced, all else equal.

       40.     FI Groups could benefit from their status as the residual claimant on FI Group

premiums. Because part of the economic burden of FI Group premiums was borne by claimants

that will not submit claims or that cannot surpass the minimum distribution threshold, the

Default percentage to FI Employees can be increased somewhat without necessarily harming

FI Groups relative to other claimants. However, increasing the Default percentages could

improve both the claims submission rate and the potential for employees to exceed the

minimum distribution threshold. This would further the economically reasonable goal of

providing broader-based relief to the FI Authorized Claimants.

       41.     Based on these factors, taken together, I find that the Default percentages

adopted in the Plan are economically reasonable.

     E.      THE APPROACH TO ESTIMATING EMPLOYEE-SPECIFIC PREMIUMS IS
             ECONOMICALLY REASONABLE.

       42.     Estimating a specific FI Employee’s share of premiums paid requires applying

the chosen allocation percentage to the Unallocated Employee Premium for that employee.



                                               21
     Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 25 of 37


Based on discussions with Settling Defendants’ counsel, I understand that the Settling

Defendants do not systematically collect these employee-specific premiums in the regular

course of business. This is because the Settling Defendants typically receive a single payment

from the employer for coverage of all employees. Therefore it is necessary to estimate the

premium paid by an FI Group on behalf of each particular FI Employee. The methodology to

derive estimated premiums for an employee’s FI Group coverage takes the FI Group’s total

premiums paid on behalf of all its employees in a particular month and divides it by the number

of covered members during that month to get a per-member premium for that month.20 That

per-member premium is multiplied by the number of members under a particular employee’s

coverage for that month to estimate that employee’s Unallocated Employee Premium. The total

premiums paid by the FI Group for that FI Employee is the sum of monthly premiums paid

during the FI Class Period.

         43.    This approach is a reasonable proxy for employee-specific premiums because

total FI Group premiums are typically driven by the number of covered lives as well as the

demographic composition of that FI Group (e.g., age, gender, or geographic location). The

above methodology accounts for the number of covered lives associated with a particular

employee, though it does not reflect the specific demographics of the members on that

employee’s coverage. However, the result is still reasonable for a particular employee within

an FI Group because it is my understanding that companies generally do not require employees




20
   Where premiums are paid less frequently, the same methodology is used after translating that premium
into a monthly equivalent.



                                                  22
     Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 26 of 37


to make different premium contributions based on their demographic characteristics other than

the number of members under their coverage.

       F.      THE PLAN PROVIDES THE FLEXIBILITY TO ADDRESS ATYPICAL FI
               GROUPS.

         44.     Some FI Groups are negotiated and operated by other types of organizations,

such as Professional Employer Organizations (“PEOs”), which provide employees with

insurance, benefits, and other administrative services.21 In these structures, the PEO or other

organization sits between the Settling Defendant and an employer. The Plan dictates that the

allocation between the organization and the employers will be determined on a case-by-case

basis. Once the employer allocation is determined, it is reasonable to further divide that

allocated premium between the employer and the employee using the same types of principles

described above for typical FI Groups.

IV. THE SAME APPROACH IS ECONOMICALLY REASONABLE FOR
    DISTRIBUTING THE SELF-FUNDED NET SETTLEMENT FUND.

         45.     The Plan proposes to allocate the Self-Funded Net Settlement Fund on a pro-

rata basis among all eligible Self-Funded Authorized Claimants. To be eligible for a

distribution, a Self-Funded Authorized Claimant must submit a claim and have a Claim Value

sufficient to surpass the $5.00 minimum distribution threshold set forth in the Plan. The pro-

rata allocation factor is a fixed percentage (Y%) calculated as the amount of the Self-Funded

Net Settlement Fund divided by the Total Administrative Fees Paid by all Self-Funded

Authorized Claimants eligible to receive a distribution. The distribution to each eligible

claimant will be calculated as its Total Administrative Fees Paid multiplied by Y%. This


21
   Kaiser Study data suggest that approximately 5% of small firms (199 employees or less) offer health
benefits through a PEO. 2019 Kaiser Study, p. 234.



                                                 23
 Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 27 of 37


approach will distribute the Self-Funded Net Settlement Fund across all eligible Self-Funded

Authorized Claimants in proportion to the estimated total administrative fees paid by each

claimant.

       46.      The Y% cannot be determined at present because it will depend upon a variety

of factors that are currently unknown including:

             a. The number of Self-Funded Authorized Claimants, which could number in the

                tens of millions;

             b. The total administrative fees paid by those claimants during the Self-Funded

                Class Period, which cannot be estimated prior to the receipt of data from the

                Settling Defendants;

             c. The ultimate claims submission rate; and

             d. The percentage of Self-Funded Authorized Claimants with Claim Values

                sufficient to meet the minimum distribution threshold.

       47.      I find the application of a pro-rata approach to be reasonable and appropriate.

First, as discussed above, it is reasonable to estimate any alleged overcharge as a percentage

of the price paid by customers – in this case the administrative fees which I anticipate can be

estimated reasonably using data from the Settling Defendants. Second, the fees paid are likely

to vary significantly across Self-Funded Authorized Claimants, which include Self-Funded

Groups and Self-Funded Employees and which likely include different types of coverage

(family vs. single), varying levels of benefits covered by the health plan, and different

allocations of administrative fees between Self-Funded Group and their employees. Third,

claimants will have different tenures in the Self-Funded Sub-Class. Finally, each eligible

claimant will receive the same compensation for each dollar of administrative fees paid,


                                              24
 Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 28 of 37


whether that claimant is a Self-Funded Group or Self-Funded Employee. The impacts of

variations in product characteristics and class tenure are implicitly reflected in the

administrative fees paid. Therefore, I find the pro-rata approach applied to estimated

administrative fees paid to be a reasonable allocation method for the Self-Funded Net

Settlement Fund.

       48.     For Self-Funded Groups, amounts paid to cover medical and other health claims

are passed through to the group, so to the extent there was any overcharge, it would have

materialized in the administrative fees paid. The distribution of the Self-Funded Net Settlement

Fund is therefore based on administrative fees rather than premiums. Because the size of the

Self-Funded Net Settlement Fund has been determined separately and the distribution is based

on a different metric (fees, not full insurance premiums), the Y% allocation factor used to

distribute the Self-Funded Net Settlement Fund would not be expected to equal the X%

allocation factor used for FI Net Settlement Fund.

       49.     The same issue of allocation between employers and employees arises with

respect to Self-Funded Groups. From the perspective of a sponsor of a Self-Funded Group, the

economic burden of providing health coverage to employees reflects the total cost of providing

that health coverage – both the cost of paying claims and the cost of administering the program.

It is reasonable to assume that any cost burden borne by employees from health coverage

provided by Self-Funded Groups defrays the cost of paying medical and other health claims as

well as administration fees. Therefore, it is reasonable to allocate the Self-Funded Group

administrative fees between employers and their employees in a manner similar to the

allocation used for FI Groups, including the use of Default and Alternative options.




                                              25
 Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 29 of 37


       50.     Class Counsel has proposed and the Allocation Mediator has accepted Default

percentages for allocating administrative fees between employers and employees for Self-

Funded Groups based on the same factors discussed above with respect to FI Groups.

       51.     These Default percentages are different from those for FI Groups: 18% for

single coverage (vs. 15% for FI Group) and 25% for family coverage (vs. 34% for FI Group).

For the same reasons outlined above concerning the FI Group Default percentages, I find the

use of these Default percentages for Self-Funded Groups to be economically reasonable.

Further, data from the Kaiser Study show that employee contributions for single coverage are

slightly higher for Self-Funded Group coverage driven in part by the shorter Self-Funded Class

Period. For family coverage, typical employee contributions have been significantly lower for

Self-Funded Groups than for FI Groups since at least 2008. Therefore, it is economically

reasonable to have different Default contribution percentages for Self-Funded Groups than for

FI Groups.

       52.     I declare under penalty of perjury that the foregoing is true and correct.




Darrell B. Chodorow
October 30, 2020
Washington, DC




                                              26
Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 30 of 37




                       Appendix A: Resume
         Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 31 of 37
                                       DARRELL B. CHODOROW
                                                  Principal

          Washington, DC                       +1.202.955.5050              Darrell.Chodorow@brattle.com




Mr. Darrell Chodorow is a principal in the Washington, DC office of The Brattle Group. He has twenty-
five years of consulting experience in commercial damages, valuation, and tax matters with The Brattle
Group. His work has covered a broad array of industries including oil, natural gas, and electricity;
biotechnology, pharmaceuticals, and chemicals; commodities and financial services; gaming; consumer
products; high technology and media; and transportation.

His expertise includes developing practical insights from detailed analyses of complex business and
financial contracts in the context of damages quantification, asset valuation, and the evaluation of
economic substance underlying transactions. Mr. Chodorow has been identified as a leading expert
witness in arbitration, in quantum of damages, and in construction quantum and delay by the Who’s
Who Legal Consulting Experts Guide.

Commercial Damages: Mr. Chodorow provides testimonial and non-testimonial consulting on damages
in breach of contract, intellectual property, antitrust, and other matters. He has acted as an expert in
cases before U.S. state and federal courts, the U.S. Tax Court, and the District Court of Cyprus, as well as
arbitrations before AAA, ICSID, ICC, LCIA, PCA, BCCC and ad hoc tribunals.

Business and Asset Valuation: Mr. Chodorow has valued businesses, financial assets, and business assets
in litigation and non-litigation matters. He has valued assets in a variety of sectors including agricultural
products, cement, chemicals, financial products, gaming, mining, oil & gas, and electricity.

Tax Disputes: Mr. Chodorow has advised the Internal Revenue Service, the U.S. Department of Justice,
and taxpayers on matters related to economic substance, research tax credits, transfer pricing, and asset
valuation. Cases related to economic substance include BLIPS, Son of Boss, CARDS, DAD, STARS,
short-sale, and leasing transactions.

In addition to authoring expert reports and testifying, Mr. Chodorow has worked closely with a number
of leading economic and finance academics. They include University of California at Berkeley Professor
Daniel McFadden, winner of the 2000 Nobel Prize in Economic Sciences; Massachusetts Institute of
Technology Professor Stewart Myers, author of the world’s leading corporate finance textbook; and
Ohio State University Professor René Stulz, former president of the American Finance Association.

Prior to joining Brattle, Mr. Chodorow was an associate in the Energy, Chemicals and Pharmaceuticals
group of Booz Allen & Hamilton and at Global Petroleum clearing trades in the futures trading room.
He received a B.A. in economics from Brandeis University and an M.B.A. from the Yale School of
Management, where he was invited to be a teaching assistant for courses in financial accounting,
decision making, and economics.




                                                                                                           1
         Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 32 of 37
                                       DARRELL B. CHODOROW


REPRESENTATIVE EXPERIENCE

Commercial Damages – Court Proceedings
      In a lawsuit brought by the City of Ontario, CA against Los Angeles World Airports, Mr.
       Chodorow submitted an expert report evaluating the reliability of plaintiff’s claim for
       damages in excess of $3 billion for alleged mismanagement of the Ontario airport.

      Mr. Chodorow provided expert testimony assessing the damages analysis underlying the
       request for a $50 million bond in a Lanham Act matter.

      In a lawsuit alleging predatory conduct by a market research provider, Mr. Chodorow
       submitted an expert report in federal court estimating damages to the plaintiff.

      Mr. Chodorow submitted an expert report on damages in a case involving alleged patent
       infringement in the biotechnology industry.

      On behalf of a pest control company, he submitted an expert report estimating damages
       arising from the alleged breach of a distribution agreement and advised counsel on patent
       infringement damages.

      For an industrial products company, Mr. Chodorow submitted an expert report on damages
       in a dispute over a distribution agreement and the accompanying option to purchase the
       supplier.

      In a lawsuit over an exclusive pharmaceutical distribution agreement for the Former Soviet
       Union, Mr. Chodorow testified on the reliability of a damages claim in excess of $300 million
       arising from the supplier’s alleged breach of contract.


Commercial Damages – Arbitration Proceedings
      Permanent Court of Arbitration in The Hague: On behalf of a minority shareholder in a
       major financial institution, Mr. Chodorow worked with Professor Stewart Myers to critique
       the valuation methodologies used to determine the price applied in a mandatory share
       repurchase.

      International Centre for the Settlement of Investment Disputes: Mr. Chodorow estimated
       damages to foreign investors relating to alleged violations of Chapter 11 of NAFTA by the
       United Mexican States through the imposition of a tax on high-fructose corn syrup.

      Arbitration Institute of the Stockholm Chamber of Commerce: He estimated damages arising
       from an alleged violation of a license agreement granted to a Chinese chemical manufacturer.


                                                                                                       2
         Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 33 of 37
                                        DARRELL B. CHODOROW


      London Court of International Arbitration: Mr. Chodorow evaluated the economic factors
       surrounding the alleged breach of a crude oil supply agreement between a large buyer and a
       state-owned oil company.

      ICC International Court of Arbitration: He conducted an assessment of the implementation
       of a valuation clause in a cross-border joint venture agreement involving the beverage
       industry.

      American Arbitration Association: Mr. Chodorow provided expert testimony on issues
       relating to market timing, directed brokerage, and damages in the mutual fund industry.

Valuation Matters
      In the oil & gas industry, Mr. Chodorow has:

       o Advised a board of directors on the valuation impact of a proposed refinery upgrade.

       o Evaluated the reliability of the methodology and conclusions reached in an appraisal of a
           multi-billion dollar petroleum refining and marketing business.

       o Valued crude oil reserves and assessing the impact of changes in prices on reserve values.

       o Assessed the loss in value arising from a proposed injunction on the start of production
           for a coalbed methane project.

       o Valued lease interests in the Marcellus shale.

       o Analyzed the value of liquefied natural gas (LNG) sale and purchase agreements.

      In a dispute over a gaming license in an Asian market, he valued the gaming business
       resulting from a multi-billion dollar investment program relying on the license.

      Mr. Chodorow advised on the fair market value of the assets during negotiations over the sale
       of a controlling stake in a large cement, aggregates, and ready-mix concrete business.

      For an entrepreneur considering the purchase of hydroelectric generating assets, Mr.
       Chodorow estimated the fair market value of the target assets.

      Mr. Chodorow advised a client on the valuation of online gaming assets that generated net
       gaming revenues of nearly $1 billion per year.

      On behalf of a potential acquirer, he assisted in the valuation of transmission assets being
       offered for sale by a vertically-integrated electric utility.

      Mr. Chodorow has valued a wide variety of financial instruments.



                                                                                                       3
         Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 34 of 37
                                        DARRELL B. CHODOROW




Tax Matters
      In Roy E. Hahn and Linda G. Montgomery v. Commissioner of Internal Revenue, Mr.
       Chodorow testified on the potential for economic profit and non-tax business purpose of the
       CARDS transaction.

      For both the U.S. Government and taxpayers, Mr. Chodorow has evaluated issues related to
       economic substance and business purpose for transactions including: BLIPS (Klamath Strategic
       Investment Fund LLC v. U.S.); “Son of Boss” (United States v. Woods); CARDS (Country Pine
       Finance, LLC v. Commissioner of Internal Revenue); Distressed Asset/Debt (Southgate Master
       Fund LLC. W. United States); STARS (Salem Financial Inc. v. United States); corporate
       restructurings; and sale-leaseback transactions.

      In a variety of matters, Mr. Chodorow advised clients on transfer pricing issues both for
       advance pricing agreements and in the course of litigation. Industries analyzed include
       liquefied natural gas, mining, commodities trading, insurance, and pharmaceuticals.

      In multiple cases, Mr. Chodorow assessed the reasonableness of claimed valuations of
       performing and non-performing debt instruments.

      Mr. Chodorow submitted an expert report valuing crude oil reserves worth nearly $1 billion
       in a tax basis dispute and presented before an IRS Appeals panel.

      On behalf of a taxpayer, Mr. Chodorow evaluated whether a company bore the economic
       benefits and burdens of research costs for which it claimed research tax credits.

      In multiple cases, Mr. Chodorow has evaluated the economic reasonableness of a taxpayers’
       claimed tax treatment of hedging transactions conducted using exotic derivatives.

      Mr. Chodorow advised a promoter of alleged abusive tax shelters on potential damages in a
       class action lawsuit by its customers.



PUBLICATIONS AND PRESENTATIONS

“Valuing Natural Resources Investments,” in Contemporary and Emerging Issues on the Law of Damages and
Valuation in International Investment Arbitration, (with R. Caldwell and F. Dorobantu), May 2018.

“An Economic Evaluation of ‘Funding’ for Research Tax Credits,” (with S. Ledgerwood). Tax Notes, Volume
144, Number 13 (September 29, 2014): 1593.




                                                                                                      4
         Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 35 of 37
                                       DARRELL B. CHODOROW


“Credit, Where Credit is Due: An Economic Approach to Evaluating the Issue of ‘Funding’ in Research Tax
Credit Claims,” (with S. Ledgerwood), February 2014.

“The BP Royalty Trust: Warning of Impending Price Declines or a Failing Economic Indicator,” Notes at the
Margin, (with P. Verleger), September 2012.

“The Economic Implications of the Texas Waiver on Petroleum Markets and the Broader Economy,” (with P.
Verleger), June 2008.

University of Virginia School of Law, Guest Lecturer in Regulation and Deregulation of U.S. Industries,
February 2008.

 “Standards for Consulting Firms Working with Academic Experts,” presented at Law Seminars
International’s Expert Testimony in Litigation Conference, Reston, VA, December 2004.

 “The FERC, Stranded Cost Recovery, and Municipalization,” Energy Law Journal, Vol. 19 (2), pp. 351-386.
(with others).

“Stages of Power Plant Development – A Survey,” (with F. Graves), presented at “Boom-Bust” in the Electric
Power Industry, Cambridge, MA, August 2000.

“What’s in the Cards for Distribution Companies,” (with P. Hanser and J. Pfeifenberger), presented at The
Electricity Distribution Conference, Denver, CO, April 1998.

“Distributed Generation: Threats and Opportunities,” (with P. Hanser and J. Pfeifenberger), presented at The
Electricity Distribution Conference, Denver, CO, April 1998.


TESTIMONY AND EXPERT REPORTS

Agrizap, Inc. v. Woodstream Corp., et al., U.S. District Court, Eastern District of Pennsylvania. Civil
Action No. 04-3925. Expert Report.

AMG Vanadium LLC v. Mitchell E. Kidd, et al., U.S. District Court, Eastern District of Pennsylvania.
Civil Action No. 18-cv-4301 (JLS). Expert Report.

Bilcon of Delaware Inc. et al v. Government of Canada, Permanent Court of Arbitration CA Case No.
2009-04. Expert Report, Reply Report and Hearing Testimony.

City of Ontario v. City of Los Angeles, Los Angeles World Airport, and Los Angeles Board of Airport
Commissioners, Superior Court of California. Case No. RIC 1306498. Expert Report and Deposition
Testimony.




                                                                                                          5
         Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 36 of 37
                                      DARRELL B. CHODOROW


Confidential AAA arbitration involving the mutual fund industry (New York).             Expert Report,
Deposition Testimony, and Hearing Testimony.

Confidential Brazil-Canada Chamber of Commerce arbitration over economic losses in an insurance
dispute involving assets in the pulp and paper industry. Expert Report.

Confidential ICC arbitration of alleged misrepresentations in a cosmetics industry acquisition
(Singapore). Expert Report and Hearing Testimony.

Confidential ICC arbitration relating to the alleged breach of a share purchase agreement in the pulp
industry. Expert Report.

Confidential ICC arbitration relating to the construction contract for a hydroelectric dam in Central
America (New York). Expert Report, Rebuttal Report, and Hearing Testimony.

Confidential ICDR arbitration involving a claim on an insurance policy covering the alleged breach of
representations and warranties in an energy industry acquisition (New York). Expert Report, Hearing
Testimony.

Confidential LCIA arbitration regarding the delivery of allegedly defective solar modules (Singapore).
Expert Report.

Confidential tax dispute over the value of crude oil reserves. Expert Report and Presentation to IRS
Appeals Panel.

Coverings Space NJ, Inc. v. Adele, et al., Superior Court of New Jersey. Civil Action HUD-L-3730-06.
Expert Report and Deposition Testimony.

Embrex, Inc. v. Avitech, L.L.C. U.S. District Court, Middle District of North Carolina. Civil Action No.
1:04CV00693. Expert Report.

Enel Green Power S.p.A. v. Republic of El Salvador, International Centre for Settlement of Investment
Disputes, Case No. ARB/13/18. Expert Report.

ErinMedia, LLC v. Nielsen Media Research, Inc., U.S. District Court, Middle District of Florida. Civil
Action No. 8:05-CV-1123-T24-EAJ. Expert Report and Deposition Testimony.

Hydro-Fraser Inc., Société d’energie Columbus Inc., Ayers Ltée v. Hydro Québec, ad hoc arbitration.
Expert Report, Rebuttal Report, and Hearing Testimony.

IC Power Asia Development Ltd. v. Republic of Guatemala, UNCITRAL arbitration. Expert Reports and
Hearing Testimony.

Kayat Trading Ltd. v. Genzyme Corporation, Cyprus District Court, Nicosia District. Expert Report and
Court Testimony.



                                                                                                      6
         Case 2:13-cv-20000-RDP Document 2610-9 Filed 10/30/20 Page 37 of 37
                                      DARRELL B. CHODOROW


Laboratorios Haymann S.A. v. Ivax Pharmaceuticals, Inc. and Teva Pharmaceuticals USA, Inc.,
International Chamber of Commerce International Court of Arbitration, Case No. ICC 18589/CA.
Expert Report, Deposition Testimony, and Hearing Testimony.

Norfolk Southern Railway Company v. Drummond Coal Sales, Inc., U.S. District Court, Western District
of Virginia. Civil Action No. 7:08CV00340. Expert Report.

Perfetti Van Melle USA and Perfetti Van Melle Benelux v. Cadbury Adams USA LLC, U.S. District Court
for the Eastern District of Kentucky, Civil Action No. 2:10-CV-35-DLB. Expert Declaration and Court
Testimony.

Petroplast Petrofisa Plasticos S.A. and Petrofisa Do Brazil, Ltda v. Ameron International Corp., Delaware
Court of Chancery, Civil Action No. 4304-VCP. Expert Report, Deposition Testimony, and Court
Testimony.

Robert Rockwood and Roxanna Marchosky v. SKF USA, Inc. U.S. District Court for the District of New
Hampshire, Civil Action No. 1:08-CV-00168. Expert Report.

Roy E. Hahn and Linda G. Montgomery v. Commissioner of Internal Revenue, U.S. Tax Court, Docket
No. 1910-14. Expert Report and Court Testimony.

SCS Interactive, Inc. and Whitewater West Industries Ltd v. Vortex Aquatic Structures International
Inc., U.S. District Court of Colorado, Civil Action No. 09-cv-01732-REB-KLM. Expert Report.

SoBe Entertainment International, LLC v. Paul Wight a/k/a “The Big Show,” Bess Wight f/k/a Bess
Katramados, and World Wrestling Entertainment, Inc., Circuit Court for Miami-Data County, Case No.
09-45461 CA 09. Expert Declaration.

The Northern Cheyenne Tribe v. Gale A Norton, Secretary of the Interior and Fidelity Exploration and
Production Company, U.S. District Court, District of Montana, Billings, Civil Action No. CV-03-00078-
RWA. Expert Declaration.




                                                                                                       7
